Citation Nr: 0110388	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  94-07 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for arthritis of the 
both ankles and feet.  

3.  Whether new and material evidence has been submitted to 
reopen the claim for service-connected for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to a compensable rating for residuals of a 
laceration of the forehead.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION


The veteran served on active duty from August 1966 to August 
1968.

The claim concerning service connection for PTSD comes before 
the Board of Veterans' Appeals (Board) from an August 1991 
rating action.  The claim for an increased rating for the 
residuals of a laceration of the forehead arose from a 1993 
rating action, and the matters concerning service connection 
for migraine headaches and ankle arthritis arose from a May 
1999 rating action.  

Also, during this appeal service connection was granted for 
Non-Hodgkin's lymphoma and assigned a 100 percent evaluation.  
The veteran, however, has claimed an earlier effective date 
for service connection for this disability (claimed as "back 
pay" to 1989).  While the reasons for the effective date for 
service connection for Non-Hodgkin's lymphoma were explained 
in response to a Congressional inquiry, no formal rating 
action has been taken.  This matter is referred to the RO for 
formal adjudication.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for PTSD in December 1983 and although 
notified of this determination by letter dated in January 
1984 he did not perfect an appeal from that decision.  

2.  Evidence added to the record since 1984, includes medical 
records reflecting the diagnosis of PTSD. 

3.  The evidence added to the record since 1984, bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection.  

4.  The residual laceration scar of the veteran's forehead is 
asymptomatic and is not disfiguring.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
December 1983 decision by the RO, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).

2.  A compensable evaluation for residuals of a laceration of 
the forehead is not warranted.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 
4.21, Diagnostic Code 7805 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking to reopen a claim for service 
connection for PTSD.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000).  This law 
rewrites that 38 U.S.C. §§ 5100-5107 "duty to assist" 
provisions, to eliminate the well-grounded claim requirement, 
and requires the Secretary to provide additional assistance 
in developing all facts pertinent to a claim for benefits 
under title 38 of the United States Code.  

The VCAA did not change the requirement under 38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2000) that subsequent to a prior 
final adjudication of a claim for service connection, new and 
material evidence is required to reopen the claim.  However, 
in light of the elimination of the concept of a well-grounded 
claim, the requirement that after reopening upon submission 
of new and material evidence that there must next be an 
adjudication of whether the reopened claim is well grounded, 
first announced in Elkins v. West, 12 Vet. App. 209 (1999) 
and Winters v. West, 12 Vet. App. 203 (1999) (en banc) 
(citing Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)) is no 
longer valid.  Rather, in such circumstances the claim is to 
be adjudicated de novo after first assuring that the duty to 
assist, as expanded by the VCAA, has been met.  

PTSD

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000). 

Under 38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & Supp. 2000) 
and 38 C.F.R. §§ 3.104, 20.302(a) (2000) a rating action 
which is not appealed is final and may not be reopened unless 
new and material evidence is presented.  Reopening involves 
determining whether the evidence is sufficient to reopen the 
claim, under 38 U.S.C.A. § 5108, and if reopened, and the 
duty to assist is met, the claim is adjudicated de novo.  

In the first step, reopening, there is a three-part analysis.  
First, since the last disallowance on any basis, i.e., on the 
merits or denying reopening (Evans v. Brown, 9 Vet. App. 273, 
285 (1996)), there must be new evidence (i.e., noncumulative 
evidence, not redundant, and not previously submitted).  VA 
evidence which was constructively on file and is now actually 
on file, may be new and material evidence if it is not 
cumulative and is relevant).  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) and Smith (Russell) v. West, 12 Vet. 
App. 312, 314-15 (1999).  

Second, the new evidence need be probative only as to each 
element that was a specified basis for the last denial 
without having to establish all elements needed for 
allowance.  Third, it must be material (i.e., bearing 
directly and substantially on the issue) and, by itself or 
together with old evidence, it must be so significant that it 
must be considered to fairly decide the merits of the claim.  

New evidence can be material if it provides a more complete 
picture of circumstances surrounding the origin of an injury 
or disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999) 
(en banc).  Then, if reopened, the claim must then be 
adjudicated de novo and with application of the benefit-of-
the-doubt rule, after ensuring that the duty to assist has 
been fulfilled, Elkins v. West, 12 Vet. App. 209, 214-218 
(1999) and Winters v. West, 12 Vet. App. 203, 206-06 (1999) 
(en banc).  

Analysis

Following the February 1996 Remand, a May 1999 supplemental 
statement of the case (SSOC) denied reopening of the claim 
for service connection for PTSD, although October 1999 and 
March 2000 SSOCs denied service connection de novo without 
formally reopening the claim.  Regardless of how the RO ruled 
on the question of reopening, the Board must re-decide that 
matter on appeal, because reopening is jurisdictional.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The December 1983 rating action reflects that service 
connection for PTSD was denied because PTSD was not 
shown by the evidence of record.  When this case was 
remanded in February 1996 it was stated, in the Remand 
portion of that decision, that service connection for 
PTSD required a "clear diagnosis" of that condition.  
That was true in 1996; however, 38 C.F.R. § 3.304(f) 
was revised on March 7, 1997 to eliminate the 
requirement of a "clear diagnosis."  Rather, the 
revised 38 C.F.R. § 3.304(f) now only requires 
"medical evidence diagnosing the condition in 
accordance with [38 C.F.R.] Sec. 4.125(a)."   

The new evidence received since the December 1983 denial of 
service connection for PTSD contains several diagnoses of 
PTSD.  A private psychological evaluation in November 1991 
yielded a diagnosis of PTSD.  There are also a number of 
diagnoses of PTSD contained in VA outpatient treatment 
records of 1998 and 1999, although VA psychiatric examination 
in July 1998 yielded an opinion that even assuming that the 
veteran's stressors were true, he did not meet the criteria 
for PTSD.  

In light of the regulatory revision and the fact that there 
are now of record clinical diagnoses of PTSD, the new 
evidence is so significant that it must be considered to 
fairly decide the merits of the claim.  Accordingly, the 
claim for service connection for PTSD is reopened.  


Forehead Laceration Residuals

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This is not 
applicable in an appeal from a rating assigned by an initial 
grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, the most recent examination is not 
necessarily and always controlling; rather, consideration is 
given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  Powell v. West, 13 
Vet. App. 31, 35 (1999).  

Scars which are superficial, poorly nourished, with repeated 
ulcerations or which are superficial, tender, and painful on 
objective demonstration warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, DCs 7803 and 7804.  Scars may also be 
rated on the basis of limitation of function of the part 
affected.  38 C.F.R. § 4.118, DC 7805.  

Disfiguring scars of the head, face or neck when slight 
warrant a noncompensable evaluation.  Moderately disfiguring 
scars warranted a 10 percent evaluation.  Severely 
disfiguring scars, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles, warrant a 
30 percent evaluation.  Disfiguring scars with complete or 
exceptionally repugnant deformity of one side of face, or 
marked or repugnant bilateral disfigurement, warrant a 50 
percent evaluation.  38 C.F.R. § 4.118, DC 7800. 

Analysis

In the February 1996 remand the RO was instructed to provide 
the veteran with the law and regulations governing the 
evaluation of the service-connected forehead laceration 
residuals.  This was done in the SSOC of October 1998.  

On VA examination in May 1993 the veteran reported having 
sustained a forehead laceration during service when he was 
thrown against a wall by another person, sustaining a 
laceration of the mid-portion of the forehead which was 
sutured.  He had not had any subsequent difficulty except 
that he reported feeling that there was some irregularity 
underneath the scar.  However, there was no evidence of a 
skull fracture.  On examination there was a fine-lined 
surgical scar lying vertically in the mid-portion of the 
forehead, anteriorly, extending from almost the hairline down 
to the bridge of the nose but not involving the nose.  The 
scar was well healed, nontender, and nondisfiguring.  There 
was no change in color in the scar and the scar was not wide.  
There was no tenderness of the scar upon palpation.  There 
was also no keloid formation, adherence or herniation of the 
scar.  There was no inflammation, swelling, depression or 
ulceration of the scar and no interruption of the vascular 
supply.  No tenderness or pain was objectively demonstrated.  
The cosmetic effect was minimal.  There was some slight 
overlapping of the edges of the old wound in the lower 
portion of the scar.  There was no limitation of function of 
the part effected.  The diagnosis was a suture scar as a 
residual of a laceration of the midline of the forehead.  A 
color photograph of the veteran's face, depicting the scar, 
was attached to the report of the examination.  

On VA examination in December 1998 the diagnoses included 
status post laceration of the forehead with residual 1 1/2 inch 
linear scar which was not dysfunctional and displayed normal 
healing. 

The clinical evidence does not demonstrate the veteran meets 
the schedular criteria for a compensable evaluation for his 
residual forehead laceration scar under any applicable rating 
criteria.  The scar is asymptomatic, not productive of any 
functional impairment and is not at least moderately 
disfiguring.  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to service-connected disability.  38 C.F.R. 
§ 3.321(b) (2000).  It is not shown by objective evidence 
that service-connected disability has required frequent 
hospitalization, markedly interfered with employment or 
otherwise presents an unusual or exceptional disability 
picture.  The Board finds no prejudice to the veteran in the 
RO's not having referred the case for extraschedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Brannon v. West, 12 Vet. App. 32, 35 (1998); and Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), effective 
November 9, 2000).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
for a compensable rating for a scar as a residual of a 
forehead laceration and, thus, there is no doubt to be 
resolved in favor of the veteran.   


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD and to 
this extent the appeal is allowed.  

A compensable rating for residuals of a laceration of the 
forehead is not warranted.  


REMAND

In May 1999 the RO denied the claims for service connection 
for migraine headaches and for arthritis of both feet and 
ankles on the basis that those claims were not well grounded.  
In this regard, however, and as mentioned above, there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law, and for an evaluation of 
the headache and arthritis claims on the merits, rather than 
one which focused on whether well grounded claims had been 
submitted.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VA regional office (RO) has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  

With respect to the PTSD claim reopened above, to the extent 
that the RO may have implicitly reopened and denied the claim 
for service connection for that disability, it would appear 
to have done so on the basis that there was no "clear 
diagnosis" of PTSD.  See the SSOCs of May and October 1999 
and March 2000.  However, as noted above, effective March 7, 
1997, C.F.R. § 3.304(f) was revised to eliminate the 
requirement of a "clear diagnosis" of PTSD and now only 
requires that there be "medical evidence diagnosing the 
condition."  Thus, an adjudication of this claim in the 
first instance by the RO, under the appropriate legal 
criteria is necessary in order to preserve the veteran's 
procedural rights.  

In addition, in the 1996 Remand, the RO was requested to 
obtain from the veteran information relative to alleged 
inservice stressors.  The veteran has indicated that he saw 
dead bodies, that a military policeman had gone berserk, and 
that a Vietnamese woman had slashed the throat of a service 
comrade.  On VA examination in July 1998 it was indicated 
that the veteran did not witness these events.  However, he 
also testified that he had been under enemy fire while 
stationed at Pleiku, Vietnam.  Information from the U. S. 
Armed Services Center for Research of Unit Records obtained 
in October 1997 indicates that there were a "significant 
amount of enemy attacks against Pleiku [and that the 
veteran's unit] had a combined mission of security for the 
Pleiku base camp."  In this regard, the 1996 Remand also 
specifically requested the RO to determine whether the 
veteran was "engaged in combat with the enemy."  Generally 
see 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.304(d) (2000).  However, this has not been done and 
therefore, the matter must be returned to the RO so that it 
may be accomplished.  See Stegall v. West, 11 Vet. App. 268 
(1998), wherein it was held that if the Board remands a claim 
for further development and the Secretary fails to comply 
with the terms of the remand, the Board errs in failing to 
insure compliance. 

Although on VA psychiatric examination in July 1998, it was 
opined that even assuming the truth of the veteran's self-
related history of being in a combat zone without adequate 
clothing, weapons, and ammunition as well as a reported 
assault on his plane upon arrival in Vietnam, he still did 
not satisfy other criteria for PTSD, this opinion could very 
well change were it determined the veteran actually engaged 
in combat.  (Furthermore, and as mentioned in the body of 
this decision, other physicians have apparently concluded 
that the veteran does meet the criteria for PTSD.)  
Accordingly, further procedural development is required 
regarding the veteran's alleged participation in combat in 
Vietnam, and another examination of the veteran is in order 
to reconcile the conflicting psychiatric diagnoses.  

Also, at the March 2000 RO hearing the veteran testified that 
he had first sought psychiatric help at the "Temple" VA 
medical facility in 1968.  It does not appear, however, that 
a specific request for such records has been made.  An 
attempt to obtain these records should be made before a final 
determination is entered.  

Finally, it appears that the veteran has filed a claim with 
the Social Security Administration (SSA) for disability 
benefits.  All records pertaining to any such award, if any, 
and all underlying medical records should be obtained.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all records of 
treatment, evaluation or observation of the 
veteran either as an inpatient or outpatient at 
the "Temple" VA medical facility in 1968.  

2.  The RO should obtain all records and 
documents of awards or denials of SSA benefits, 
to include all underlying medical records.  

3.  The RO should advise the veteran of the 
need for greater specificity in verifying 
reported stressors during service in Vietnam.  
To this end, the RO should ask the veteran to 
provide detailed information concerning the 
claimed stressors to include approximate dates, 
times, locations and identities of those 
individuals involved, including their names, 
ranks and units.  The veteran is advised that 
this information is vitally necessary in order 
to determine whether he participated in combat, 
and if he did not, to obtain supportive 
evidence of the stressful events.  

4.  If, and only if, it is determined by the RO 
that the veteran did not participate in combat, 
the RO should contact the appropriate agency, 
as for instance, NARA, ATTN: NCPNA-O, 9700 Page 
Boulevard, St. Louis, Missouri 63132, and/or 
U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) 7798 Cissna Road, 
Springfield, Virginia 22150, and request copies 
of the morning reports for the veteran's unit 
pertinent to the events identified in the 
statements of the veteran.  The RO should also 
attempt to obtain the operational reports, 
lessons learned statements, or any other 
information regarding activities of the 
veteran's unit during the time frame cited that 
would shed light on the events related by the 
veteran.  

5.  The RO should arrange for the veteran to be 
accorded an examination by a board of two VA 
psychiatrists, if available, who have not 
previously examined him to determine the 
diagnosis of all psychiatric disorders that are 
present, and particularly, whether the veteran 
has PTSD.   

The RO must specify in advance for the 
examiners the stressor or stressors that the RO 
has determined are established by the record 
and the examiners must be instructed that only 
those events may be considered for the purpose 
of determining whether exposure to a stressor 
in service has resulted in current psychiatric 
symptoms and, whether the diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied.  

The examination report should reflect review of 
pertinent material in the claims folder.  If 
the diagnosis of PTSD is deemed appropriate, 
the examiners should comment upon the link 
between the current symptomatology and one or 
more of the inservice stressors found to be 
established by the RO and state whether it was 
sufficient to cause PTSD.  The examination 
report should include the complete rationale 
for all opinions expressed.  

All necessary special studies or tests, to 
include psychological testing and evaluation 
should be accomplished.

The claims folder must be made available to the 
examiners for review prior to, and during, the 
examination.

6.  Following completion of the above actions, 
the RO must review the claims folder and ensure 
that all of the foregoing development have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 

7.  After the above development has been 
completed, the RO should readjudicate the 
veteran's claim for entitlement to service 
connection for PTSD.  The RO should also 
readjudicate the claims for service connection 
for migraine headaches and for arthritis of 
both ankles and feet without regard to whether 
these claims are well grounded.  If the 
determinations remain unfavorable to the 
veteran in any way, he and his accredited 
representative should be furnished an SSOC, 
which includes a summary of the evidence 
submitted and any applicable laws and 
regulations.  This document should include 
detailed reasons and bases for the decisions 
reached.  Thereafter, the veteran and his 
accredited representative should be afforded 
the opportunity to respond thereto, at their 
option.  The case then should be returned to 
the Board for further appellate review. 

No action is required of the appellant until he receives 
further notice by the RO; however, the veteran is advised 
that failure to cooperate by not reporting for examinations 
may result in the denial of the claim.  38 C.F.R. § 3.655 
(2000).  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

 



